
	

115 HR 4578 : Counter Terrorist Network Act
U.S. House of Representatives
2018-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4578
		IN THE SENATE OF THE UNITED STATES
		January 16, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To authorize certain counter terrorist networks activities of U.S. Customs and Border Protection,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Counter Terrorist Network Act. 2.Duty to counter terrorist networks; details and assignmentSection 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) is amended—
 (1)in subsection (g)(4)— (A)in subparagraph (C)—
 (i)in clause (vi), by striking and at the end; (ii)by redesignating clause (vii) as clause (viii); and
 (iii)by inserting after clause (vi) the following new clause:  (vii)collaborate with appropriate agencies, including Federal, State, local, tribal, and international entities, to enhance border security through operations such as operations that seek to disrupt and dismantle networks, including foreign terrorist organizations (as such term is described in section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)), that pose terrorist or other threats; and;
 (2)by redesignating subsections (p) through (r) as subsections (q) through (s), respectively; and (3)by inserting after subsection (o) the following new subsection:
				
 (p)Assignment of personnelThe Commissioner may detail or otherwise assign personnel of U.S. Customs and Border Protection to other appropriate agencies, including to serve overseas in support of global information sharing partnership operations in furtherance of enhancing border security, including by preventing entry into the United States by individuals known or suspected of being associated with a network, including a foreign terrorist organization (as such term is described in section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)), that poses terrorist or other threats..
 3.BriefingsThe Commissioner of U.S. Customs and Border Protection shall biannually brief the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate regarding activities, during the prior 6 months, in furtherance of clause (vii) of section 411(g)(4) of the Homeland Security Act of 2002 (6 U.S.C. 211(g)(4)), as added by section 2 of this Act. Such briefings may be provided in a classified setting if the Commissioner determines such is appropriate.
		Passed the House of Representatives January 11, 2018.Karen L. Haas,Clerk
